Citation Nr: 1603778	
Decision Date: 02/03/16    Archive Date: 02/11/16

DOCKET NO.  14-33 415	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUE

Entitlement to service connection for thyroid cancer, to include follicular variant of papillary carcinoma as secondary to radiation exposure.


REPRESENTATION

Veteran represented by:	Iowa Department of Veterans Affairs


ATTORNEY FOR THE BOARD

T. Berryman, Associate Counsel



INTRODUCTION

The Veteran had active military service from March 1953 to March 1955.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Des Moines, Iowa.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


REMAND

The Veteran asserts that his thyroid cancer is the result to radiation exposure during his active duty military service.

Service treatment records are unavailable, as efforts to obtain service medical records from all potential sources were unsuccessful.  In June 2005, the National Personnel Records Center (NPRC) reported that the records may have been destroyed in a fire at the Records Center in 1973.  NPRC could not confirm the existence of such records; only the fact that if they had been stored at the Records Center then they would have been stored in an area damaged by the fire.

In multiple statements, the Veteran has reported he was exposed to radioactive material on active duty while stationed in White Sands and Red Cannon.  The Veteran reported that his physicians stated his thyroid cancer was a slow type of cancer usually caused by radiation.  The Veteran also submitted multiple articles concerning radiation exposure and possible radiation hazards at military bases.  In particular, one article noted locations of possible radiation hazards at other military installations on a map, and the Veteran marked the location of his former duty station and its proximity to the possible radiation hazards.

In February 2013, the U.S. Army Dosimetry Center researched the files for records of exposure to ionizing radiation, but was unable to locate any records for the Veteran.  As such, no dose estimate was prepared.

However, 38 C.F.R. § 3.311 provides that when exposure to ionizing radiation is alleged from a source other than atmospheric nuclear weapons testing or Hiroshima/Nagasaki occupation, a request will be made for any available records concerning the veteran's exposure to radiation.  These records normally include but may not be limited to the veteran's Record of Occupational Exposure to Ionizing Radiation (DD Form 1141), if maintained, service medical records, and other records which may contain information pertaining to the veteran's radiation dose
in service.  All such records will be forwarded to the Under Secretary for
Health, who will be responsible for preparation of a dose estimate, to the
extent feasible, based on available methodologies.  This should be done.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Forward the Veteran's claims file to the Under Secretary for Health for preparation of a dose estimate, to the extent feasible, based on available methodologies, which takes into account the submitted medical articles related to possible radiation exposure.  Then, follow steps outlined in 38 C.F.R. § 3.311.

2.  Then, readjudicate the appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate time for response. 

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




